Citation Nr: 1310844	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  08-29 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1972 to July 1975.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in February 2011, which granted a joint motion for remand and, among other things, remanded the issue on appeal for action consistent with the joint motion.  The appeal arises from a July 2007 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2011, the Board remanded the issue on appeal for the Veteran to be provided an adequate notice of VA's duties to notify and assist him pertinent to his request to reopen his previously denied service connection claim.  

The issue of entitlement to service connection for a respiratory disability was also remanded in April 2011 and in an April 2012 rating decision service connection was established for asthma (cold induced).  The appeal as to that matter has been full resolved.

In September 2009, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 2006 rating decision denied entitlement to service connection for hypertension; the Veteran was properly notified of the decision but did not appeal.

2.  Evidence added to the record since the May 2006 rating decision does raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence was received and the claim for entitlement to service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in May 2007, November 2007, and April 2011.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court also held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  The April 2011 notice letter adequately informed the Veteran of the evidence necessary to reopen his service connection claim.

The notice requirements pertinent to the new and material evidence issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records, and statements and testimony in support of the claim.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant. 

New and Material Evidence Claim

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

In this case, a May 2006 rating decision denied entitlement to service connection for hypertension.  The Veteran was notified of the decision, but did not appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  

The evidence added to the record since May 2006 includes VA treatment records, VA examination reports, and statements and testimony in support of the Veteran's claims.  Service connection was also established for asthma (cold induced) in an April 2012 rating decision.  The Veteran has asserted that his hypertension developed as a result of respiratory problems he has experienced since active service.  The Veteran's service representative submitted a copy of a medical article abstract in March 2013 which noted there was "a suspicion that the similarities between [asthma and hypertension] may predispose the individuals with one disease to the other."  

Based upon the evidence of record, the Board finds that the evidence received since the May 2006 rating decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim.  The evidence includes a medical report indicating a possible relationship between the Veteran's hypertension and his service-connected asthma.  The Court has held that when making a determination whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  As new and material evidence has been received, the claim must be reopened.  

The Board notes, however, that additional development is required as to the service connection issue for an adequate determination.  This matter is addressed in the remand section of this decision.


ORDER

New and material evidence was received to reopen a claim for entitlement to service connection for hypertension; to this extent the appeal is granted.


REMAND

A review of the record shows the Veteran was provided notice as to the evidence necessary to substantiate his service connection claim.  The Board finds, however, that additional development is required prior to appellate review.  

VA must take reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  In a March 2013 brief the Veteran's service representative reported that the Veteran's treatment records maintained at the Memphis, Tennessee, VA Medical Center dated from October 24, 2012, to November 26, 2012, addressed the relationship between his hypertension and his service-connected asthma.  It was requested that these records be obtained and that a medical opinion be provided.  The Board finds that additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issue on appeal.  After the Veteran has signed any necessary/additional releases, all indicated records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

2.  Following completion of the above, an appropriate VA medical opinion should be obtained, to include any necessary examinations or tests, which addresses whether it is at least as likely as not (50 percent probability or greater) that the Veteran has hypertension as a result of active service or which is proximately due to a service-connected disability.  

The opinion should be provided based on any examination findings; the credible lay evidence of prior symptom manifestation and treatment; a review of the medical evidence of record; and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


